Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 21 – 27 and 30 - 35 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Koldiaev et al. (US Pub. No. 2015/0330909 A1).
With regards to claim 21, Koldiaev discloses a method of characterizing defects in dielectrics (i.e., in terms of a defect, the defect type 2222 and/or a defect quantification 2224 determination (e.g., in terms of density or degree) can also be made) (i.e., the semiconductor/dielectrics layers are the interested samples [0053] [0075] [0100] [0153] (Figure 7), the method comprising:
 providing a semiconductor structure comprising a semiconductor substrate and a dielectric layer formed above the semiconductor substrate [0053] [0055] [0075], wherein the dielectric layer has structural defects formed therein [0075] [0100] [0116] [0126] [0132]; providing incident light having an incident photon energy that is at least partially transmitted through the dielectric layer and at least partially absorbed by a semiconductor layer of the semiconductor structure [0045] [0090] [0096] [0150], 
wherein the incident photon energy is sufficient to cause charge carriers to be transported from the semiconductor layer to charge carrier traps associated with the defects and to cause generation of light having a photon energy different from the incident energy [0091] 0094] [0120] [0131]; measuring a temporal variation of the light having the photon energy different from the incident photon energy[0091] [0132] [0139] [0142] [0144], the temporal variation having a first time-varying region and a second time-varying region, wherein the first time-varying region changes at a different rate in intensity compared to the second time-varying region [0091] [0132] [0139] [0142] [0144]; determining from the temporal variation one or both of a first time constant from the first region and a second time constant from the second region [0011] [0132] [0135] [01444];  and determining a density of the charge carrier traps in the dielectric layer based on the one or both of the first time constant and the second time constant [0124] [0132] [0135].
With regards to claim 22, Koldiaev discloses providing the semiconductor structure comprises providing an Hf-based high-k dielectric layer above a silicon substrate [0094] [0171] [0173].
With regards to claim 23, Koldiaev discloses structural defects comprise electrically active defects [0022 [0100] [0116 [0132]].
With regards to claim 24, Koldiaev discloses providing the semiconductor structure further comprises providing an interfacial layer interposed between the semiconductor layer and the dielectric layer [0002] [0009] [0014] [0051].
With regards to claim 25, Koldiaev discloses a combined physical thickness the dielectric layer and the interfacial layer is sufficiently small to enable transportation of the charge carriers from the semiconductor layer to the charge carrier traps by tunneling from the semiconductor layer to the charge carrier traps within a time duration of measuring the temporal variation [0119] [0146] [0147].
With regards to claim 26, Koldiaev discloses the first time constant in the first time varying region is associated at least with a trapping rate of the charge carriers by the charge carrier traps, and wherein the second time constant in the second time-varying region is associated at least with a detrapping rate of charge carriers from the charge carrier traps [0119].
With regards to claim 27, Koldiaev discloses determining the first time constant from the first time-varying region and the second time constant from the second time-varying region, and determining the carrier trap density in the dielectric layer based on both the first time constant and the second time constant [0116] [0117] [0119] [0120].
With regards to claim 30, Koldiaev discloses the incident photon energy is sufficient to cause second harmonic generation (SHG), and wherein measuring the temporal variation of the light having the photon energy different from the incident photon energy comprises measuring a temporal variation of the second harmonic of the incident light [0007] [0091] [0096].
With regards to claim 31, Koldiaev discloses the first time-varying region changes at a faster rate in intensity compared to the second region [0012] [0091] [0096] (Claims 57 and 66).
With regards to claim 32, Koldiaev discloses the incident photon energy is sufficient to fill a sufficient number of the carrier traps in the dielectric layer to cause the generation of saturated second harmonic of the incident light and wherein measuring the temporal variation comprises measuring the saturated variation of the second harmonic of the incident light [0007] [0012] [0091] [0096] (Claims 57 and 66).
With regards to claim 33, Koldiaev discloses the charge carriers are electrons [0016] [0090] [0091].
With regards to claim 34, Koldiaev discloses the charge carriers are holes [0090].
With regards to claim 35, Koldiaev discloses measuring a temporal variation of the light having the photon energy different from the incident photon energy, comprises measuring the intensity or power of the light having the photon energy different from the incident photon energy [0007] [0090] [0135].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 28 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koldiaev et al. (US Pub. No. 2015/0330909 A1).
With regards to claims 28 and 29, Koldiaev discloses the claimed invention according to claim 21 and further teaches trap capture cross-section and trap density may be observed in connection with, optionally, Koldiaev teaches detected charging kinetics. As for determining charge carrier lifetimes and trap energies, the equation based on work by Lundstrom, provides guidance [0117] but fails to expressly disclose the equation as claimed. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Koldiaev to include the claimed equation, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DJURA MALEVIC whose telephone number is (571)272-5975. The examiner can normally be reached M-F (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on (571) 272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        



/DJURA MALEVIC/Examiner, Art Unit 2884